     Case 2:19-cv-01441-WBS-JDP Document 21 Filed 01/06/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DAVID FLORENCE,                                Case No. 2:19-cv-01441-JDP (PC)
11                      Plaintiff,                   ORDER THAT THE CLERK OF COURT
                                                     ASSIGN A DISTRICT JUDGE TO THIS
12           v.                                      ACTION

13    J. BEARDS, et al.,                             FINDINGS AND RECOMMENDATIONS
                                                     TO DISMISS THE CASE WITHOUT
14                      Defendants.                  PREJUDICE FOR FAILURE TO COMPLY
                                                     WITH COURT INSTRUCTIONS
15
                                                     OBJECTIONS DUE IN THIRTY DAYS
16
                                                     ECF No. 16
17
                                                     SIXTY-DAY DEADLINE
18

19

20
21
            Plaintiff David Florence is a state prisoner proceeding without counsel in this civil rights
22
     action brought under 42 U.S.C. § 1983. His first two complaints were dismissed with leave to
23
     amend. ECF Nos. 9 & 13. He has filed another amended complaint, which is now before the
24
     court for screening. ECF No. 16. As with his previous complaints, plaintiff has joined numerous
25
     unrelated claims in a lengthy complaint. He alleges that: (1) defendants J. Macomber, Sahota,
26
     and Beards were deliberately indifferent to his serious medical needs by denying him treatment
27
     for arthritis and a torn meniscus; (2) defendant Beards violated his Eighth Amendment rights by
28
                                                       1
     Case 2:19-cv-01441-WBS-JDP Document 21 Filed 01/06/21 Page 2 of 5


 1   implementing a policy of allowing inmates only two consecutive toilet flushes per day;

 2   (3) defendant Beards violated his rights by implementing a policy of “constructive possession”

 3   whereby inmates were punished for their cellmate’s possession of contraband; (4) defendants

 4   Arya, Wedall, and Bodenhamer were deliberately indifferent to his serious medical needs by

 5   denying him adequate pain medication; (5) defendant B. Johnson violated his Eighth Amendment

 6   rights by sexually assaulting him; (6) defendant B. Johnson violated his due process rights in

 7   connection with a disciplinary violation hearing; (7) defendants B. Johnson, Fields, Lewis, Viles,

 8   Turner, and Lynch violated plaintiff’s equal protection rights by leniently enforcing prison

 9   regulations against white inmates and harshly enforcing them against Black inmates; and

10   (8) defendants Lynch, Turner, Viles, Fields, and Lewis violated plaintiff’s First Amendment

11   rights by retaliating against him for participating in a prison riot. ECF No. 16 at 13-33. These

12   allegations are not sufficiently related to proceed in a single action. Plaintiff has been warned

13   repeatedly that unrelated claims against multiple defendants can not proceed. ECF No. 9 at 3;

14   ECF No. 13 at 2 (“Plaintiff’s amended complaint retains the defects which afflicted its

15   predecessor. As before, he has joined several unrelated claims against more than one

16   defendant.”). At this point, I can only conclude that plaintiff is incapable of or unwilling to

17   follow court instructions. For the reasons stated below, I recommend that this action be

18   dismissed. See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008)

19   (quoting Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962)) (A district

20   court may, in its discretion, “deny leave to amend due to ‘undue delay, bad faith or dilatory
21   motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

22   allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [and]

23   futility of amendment.’”).

24                                  Screening and Pleading Requirements

25          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

26   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable
27   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

28
                                                        2
     Case 2:19-cv-01441-WBS-JDP Document 21 Filed 01/06/21 Page 3 of 5


 1   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 2   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 3          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 4   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 5   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

 6   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

 7   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

 8   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

 9   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

10   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

11   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

12   n.2 (9th Cir. 2006) (en banc) (citations omitted).

13          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

14   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

15   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

16   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

17   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

18   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

19   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

20                                                  Analysis
21          As stated above, the court has repeatedly instructed that unrelated claims against more

22   than one defendant belong in different suits. See George v. Smith, 507 F.3d 605, 607 (7th Cir.

23   2007) (“[M]ultiple claims against a single party are fine, but . . . [u]nrelated claims against

24   different defendants belong in different suits . . . .”). Plaintiff has filed two amended complaints

25   and ignored the court’s instructions in both. The last screening order warned that the next

26   complaint would be plaintiff’s final opportunity to amend. ECF No. 13 at 3.
27          I must consider the following five factors in determining whether to dismiss an action for

28   failure to prosecute or comply with court orders: “(1) the public’s interest in expeditious
                                                          3
     Case 2:19-cv-01441-WBS-JDP Document 21 Filed 01/06/21 Page 4 of 5


 1   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 2   defendants; (4) the public policy favoring disposition of cases on their merits[;] and (5) the

 3   availability of less drastic sanctions.” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (per

 4   curiam) (internal quotation marks and citation omitted). The first two factors weigh in favor of

 5   dismissal. This action was filed in July of 2019 and, because of plaintiff’s failure to follow court

 6   instructions, has not moved past the screening stage. The third factor also favors dismissal; no

 7   defendants have yet been served and, given plaintiff’s inability to correct the deficiencies in his

 8   complaints, it is unlikely that any ever will be. The fourth factor weighs against dismissal, but it

 9   stands alone. The fifth factor favors dismissal. There are only two possible alternatives to

10   dismissal here: granting plaintiff further leave to amend, or choosing a claim for him. Neither is

11   appropriate. Plaintiff’s repeated failure to improve his complaints cautions against further

12   opportunity to amend. And, if plaintiff will not select which of his claims should proceed, it

13   would not be appropriate for me to do so for him.

14            Accordingly, it is ordered that the Clerk of Court shall assign a district judge to rule on

15   these findings and recommendations.

16            For the reasons above, I recommend that this case be dismissed without prejudice for

17   plaintiff’s failure to prosecute and follow court instructions. This recommendation will be

18   submitted to a U.S. district judge presiding over the case under 28 U.S.C. § 636(b)(1)(B) and

19   Local Rule 304. Within thirty days of the service of these findings and recommendations, the

20   parties may file written objections with the court and serve a copy on all parties. That document
21   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

22   presiding district judge will then review the findings and recommendations under 28 U.S.C.

23   § 636(b)(1)(C).

24
     IT IS SO ORDERED.
25

26
     Dated:      January 6, 2021
27                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                         4
     Case 2:19-cv-01441-WBS-JDP Document 21 Filed 01/06/21 Page 5 of 5


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           5
